Citation Nr: 1812562	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-17 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral syndrome with chondromalacia of the right knee (hereinafter, "right knee disability"), rated at 10 percent prior to January 26, 2011, and 30 percent since March 1, 2012. 

2.  Entitlement to service connection for a right hip disability, including as secondary to the right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 16, 1973 to April 3, 1973 and from May 10, 1983 to June 27, 1983.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in December 2014 and May 2017, when it was remanded for additional development.


FINDINGS OF FACT

1.  Prior to January 26, 2011, the Veteran's right knee disability was manifested by painful motion, flexion limited to 40 degrees and extension limited to 10 degrees; it was not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

2.  For the period since March 1, 2012, the Veteran's right knee disability, status post total knee replacement, has not been manifested by intermediate degrees of residual weakness, pain, and limitation of motion; chronic residuals consisting of severe, painful motion or weakness in the affected extremity; ankylosis; limitation of extension to 30 degrees or greater; or impairment of the tibia and fibula.

3.  The preponderance of the evidence fails to establish that the Veteran's right hip disability was initially manifested in service or is otherwise etiologically related to service; or was caused or aggravated by his service-connected right knee disability.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for a right knee disability prior to January 26, 2011 have not been met.  38 U.S.C. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2017).

2.  The criteria for a rating in excess of 30 percent for right knee replacement with limited range of motion for the period since March 1, 2012 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2017).

3.  The criteria for service connection for right hip disability have not been met.  38 U.S.C.. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



II.  Increased Rating for Right Knee Disability

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to January 26, 2011, the Veteran was rated at 10 percent under Diagnostic Codes 5299-5014.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5014, the Veteran's disability is rated based on limitation of motion of the affected parts.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016). 

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  

The Board notes that 38 C.F.R. § 4.71a , Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis that is established by X-rays: (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by X-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  As noted, the Court in Burton further held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

A claimant who has arthritis and instability of the knee may also be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14  (2016). VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the Rating Period Prior to January 26, 2011 

A December 2009 private functional capacity evaluation noted that the Veteran had osteoarthritis of the right knee with status post arthroscopic debridement.  The examiner noted that the Veteran reported tightness and achiness in his right knee.  The Veteran stated that at best his pain was a 4 out of 10 severity and at worst a 9.5 out of 10.  The examiner noted that the Veteran presented ambulating using a standard cane and had a moderate limp during the right stance phase.  Range of motion showed right flexion to 100 degrees with crepitus noted during right knee flexion and extension.  The Veteran was able to remain seated without restriction and remained standing during testing occasionally requiring sitting breaks.  Upon examination the Veteran exhibited a moderate limp and utilized a standard cane for support. 

The Veteran underwent a VA examination in February 2010.  The examiner noted that the Veteran had undergone arthroscopic knee surgery in August 2005 for a partial medial meniscectomy.  The Veteran stated that he twisted his right knee in January 2010 and felt his knee pop.  He stated that he occasionally has a burning sensation behind the knee.  The examiner noted that the Veteran has failed to show for physical therapy appointments in November 2009 and has previously declined steroid injections.  The examiner opined that the Veteran has not been taking his care seriously.  It was noted that the Veteran's current treatment is medication and walking.  The Veteran reported constant pain rated as an 8 out 10 in severity that is precipitated by walking, going up and down steps and standing.  He denied any use of braces.  

Upon examination it was noted that the Veteran had an antalgic gait favoring the right leg and used a standard cane.  No crepitus or effusion was noted.  Range of motion showed full extension.  It was noted that when the Veteran was seated he lacked 10 degrees of extension.  Flexion was noted to 40 degrees when standing and to 70 degrees on passive testing.  The Veteran experienced flare-ups of pain with full extension and with active flexion at 40 degrees with weight bearing.  The examiner noted that the major function impact of the Veteran's right knee disability included chronic pain with weight bearing, poor endurance, fatigability, and decreased stamina. 

Based on a review of the record, the Board finds that a rating in excess of 10 percent for the period prior to January 26, 2011 is not warranted.  

The Veteran notably did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees in his right knee to warrant a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  

A review of the treatment records, including the results from the Veteran's VA examination, show that right knee flexion, at its worst, was to 40 degrees flexion and 10 degrees extension.  See February 2010 VA examination.  

Therefore, because right knee flexion is not limited to 30 degrees or less and extension is not limited to 15 degrees or more, an increased rating is not warranted based on objective clinical findings showing decreased range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; VAOPGCPREC 09-04. 

The Board again acknowledges that the Veteran has pain, weakened movement and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and limited motion as demonstrated at the February 2010 VA examination.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for an initial evaluation in excess of 10 percent.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for a right knee disability.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, instability, dislocated semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5257, 5258, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Accordingly, as the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for service-connected right knee disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the Rating Period Beginning March 1, 2012 

The Veteran had a right total knee replacement in January 2011.  The RO assigned a 100 percent evaluation for a total right knee replacement, effective January 26, 2011; and then decreased the rating to 30 percent, effective March 1, 2012 under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  Thereafter, the minimum rating is 30 percent.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  Chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

After reviewing the relevant evidence of record, the Board finds that for the appeal period beginning March 1, 2012, the evidence does not indicate chronic right knee residuals such as severe painful motion or weakness in the affected extremity so as to warrant a 60 percent rating under Diagnostic Code 5055.  Moreover, the evidence of record does not reflect that a rating is warranted in excess of 30 percent under other applicable diagnostic codes.  

In this regard, VA treatment records from December 2011 show that the Veteran no longer complained of pain after the right knee replacement.  Further, VA treatment records from January 2014 also indicate that the Veteran's knee pain had improved after surgery. 

Pursuant to the December 2014 Board remand, the Veteran was afforded a VA examination in July 2015.  The examiner noted that the Veteran had undergone a right knee arthroscopy in August 2005 and a total right knee replacement in January 2011.  The Veteran did not report flare-ups or functional loss.  Flexion was from 0 to 120 degrees flexion and extension was from 0 to 120 degrees.  There was no pain on the examination and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of pain on weight bearing and no evidence of crepitus.  There was no history of recurrent effusion and no frequent episodes of effusion.  The Veteran was able to perform repetitive-use testing with at least 3 repetitions with no additional loss of function or range of motion.  The examiner noted that pain did not limit his functional ability over time.  Muscle strength testing was normal and there was no muscle atrophy or ankylosis.  On examination, there was no instability or recurrent subluxation.  The Veteran did not use any braces or assistive devices.  The examiner noted that the Veteran's left knee disability did not impact his ability to perform any type of occupational task.  

The objective testing results beginning March 1, 2012, do not more nearly approximate severe painful motion or weakness.  Additionally, objective medical evidence does not reveal a degree of limited flexion or extension that would be compensable under Diagnostic Codes 5260 or 5261, much less represent an intermediate degree of limited motion.  Furthermore, there has been no evidence of impairment of the tibia or fibula or ankylosis of the right knee during this timeframe so as to warrant evaluating the disability under Diagnostic Code 5256 or 5262 (the only other diagnostic codes under 38 C.F.R. § 4.71a providing for assignment of a rating greater than 30 percent). 

The assigned 30 percent rating during this timeframe appropriately compensates the Veteran for the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, DeLuca, supra.  Here, there is no probative evidence to support a finding that, at any point beginning March 1, 2012, symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling, to include on repeated use and during flare-ups, to support assignment of a rating in excess of 30 percent under any applicable Diagnostic Code predicated on limitation of motion.

For the foregoing reasons, the Board denies a disability rating in excess of 30 percent for status-post total right knee replacement, for the rating period beginning March 1, 2012, pursuant to Diagnostic Code 5055.

III.  Secondary Service Connection 

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Legal Analysis

The Veteran essentially asserts that his service-connected right knee disability has caused or aggravated his right hip disability.  See February 2010 Correspondence.

The Veteran has a current diagnosis of mild hip degenerative joint disease.  See February 2010 VA Examination.  

As an initial matter, the Board observes that mild hip degenerative joint disease was not manifested during service or is otherwise etiologically related to the Veteran's service.  Service treatment records (STRs) are absent of complaints, treatment or diagnosis of a right hip condition.  Based on these findings, entitlement to service connection for a right hip condition on a direct basis is not warranted. 

As noted, the record does not reflect, and the Veteran does not assert, that a right hip condition had its onset in service.  The Board notes that the Veteran does not report continuous right hip pain or a continuous right hip condition since service.  Rather, the Veteran maintains that his right hip condition is secondary to his service-connected right knee disability.  Therefore, the remaining question is whether there is a nexus between the service-connected right knee disability and the right hip disability. 

The Veteran was afforded a VA examination in May 2010.  The VA examiner provided a diagnosis of bilateral mild hip degenerative joint disease.  The Veteran reported right hip pain secondary to his right knee disability.  The Veteran stated that his right hip pain was constant and was a 3 out of 10 severity.  On examination, it was noted that the Veteran complained of flare-ups with repetitive active range of motion and that he had pain with walking but there was no functional loss.  The examiner opined that is it less than likely than not that the Veteran's right hip condition is due to the Veteran's service-connected right knee disability.  The examiner opined that the Veteran's weight is the main factor for his degenerative changes.  The examiner also noted that the degenerative changes were due to wear and tear.

The Board found the February 2010 VA examiner's opinion did not contain sufficient information to adjudicate the claim as the VA examiner did not address whether the right knee condition aggravated the Veteran's right hip condition beyond the natural progression.  

Pursuant to a December 2014 Board decision, the Veteran was afforded a VA examination in July 2015.  The examiner noted that the Veteran reported right hip pain prior to the Veteran's total right knee replacement in January 2011 but that the Veteran currently denies any significant right hip pain.  The examiner opined that the Veteran's right hip condition is less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  The examiner stated that the Veteran only has mild degenerative changes in the right hip and that if the hip degenerative joint disease was aggravated beyond its natural progression there would be more significant degeneration.  Further, the examiner noted that the Veteran stated that his right hip currently is not painful.  The examiner therefore opined that it seems unlikely that the Veteran's hip disability is increased beyond the natural course of the disorder. 

The Board finds the February 2010 and July 2015 VA examination reports which provided negative opinions on a secondary basis to be highly probative, as they were based on a thorough review of the Veterans medical records, evaluation of the Veteran, and cite to relevant medical principles.  Despite observing the Veteran's complaints of right hip pain and mild degenerative changes, the examiners were unable to find an etiological link between the conditions.  Rather, the February 2010 examiner found the Veteran's right hip condition was more likely a cause of the Veteran's weight and normal wear and tear and the July 2015 examiner found that the Veteran's hip condition was not aggravated beyond its normal progression.

The Board has considered the lay statements of the Veteran asserting his service-connected right knee condition caused his right hip condition.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a relationship between a right knee condition and a right hip condition is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007).

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for a right hip condition is not warranted on a direct or secondary basis.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board finds that the preponderance of the evidence is against a finding that the Veteran's right hip condition is secondary to his service-connected right knee disability.


ORDER

Entitlement to an increased rating for a right knee disability rated at 10 percent prior to January 26, 2011, and 30 percent since March 1, 2012 is denied. 

Entitlement to service connection for a right hip disability is denied. 




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


